

AMENDMENT #1
EMPLOYMENT AGREEMENT


This Amendment #1 to Employment Agreement (this “Amendment”) is dated as of
January 12, 2010 (the “Effective Date”), between David Walters (“Walters”) and
Pinnacle Energy Corp., a Nevada corporation (“PENC”).


WHEREAS, Walters and PENC are parties to that certain Employment Agreement dated
as of June 30, 2009 (the “Original Agreement,” and as amended by this Amendment,
the “Agreement”).


WHEREAS, PENC has not had sufficient cash resources to pay Walters in accordance
with the terms of the Original Agreement.


WHEREAS, PENC desires to provide the option to settle the past due compensation
payable to Walters through the issuance of PENC’s common stock.


NOW THEREFORE, in consideration of the premises and of the mutual conditions and
agreements contained herein, the parties agree as follows:


1.           Defined Terms.  Capitalized terms used herein without definition
shall have the respective meanings ascribed to them in the Original Agreement.


2.           Payment of Compensation.  Walters may, at his option, elect from
time to time (by written notice to PENC) to receive all or any portion of
compensation payable to him under the Agreement in the form of shares of PENC’s
common stock (“Shares”) as follows:   The number of Shares to be issued will
equal (a) the outstanding compensation to be paid, divided by (b) 50% of the
average of the closing prices for PENC common stock during the twenty (20)
trading day period ending one trading day prior to the date the notice of
election is sent by Walters to PENC.


3.           Investment Representations.  Walters represents and warrants to
PENC that: he is an “accredited investor” as defined in Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended (the “Securities Act”),
is financially able to bear the economic risks of acquiring Shares, and has no
need for liquidity in this investment. He has such knowledge and experience in
financial and business matters in general, and with respect to businesses of a
nature similar to the business of PENC, so as to be capable of evaluating the
merits and risks of, and making an informed business decision with regard to,
the acquisition of the Shares. He is acquiring the Shares solely for his own
account and not with a view to or for resale in connection with any distribution
or public offering thereof, within the meaning of any applicable securities laws
and regulations, unless such distribution or offering is registered under the
Securities Act or an exemption from such registration is available. He has (i)
received all the information he has deemed necessary to make an informed
investment decision with respect to the acquisition of the Shares, including the
information PENC has filed publicly with the Securities and Exchange Commission
(the “SEC”), (ii) had an opportunity to make such investigation as he has
desired pertaining to PENC and the acquisition of an interest therein, and to
verify the information which is, and has been, made available to him and (iii)
had the opportunity to ask questions of PENC concerning its business and
operations.  He has received no public solicitation or advertisement with
respect to the offer or sale of the Shares. He realizes that the Shares are
“restricted securities” as that term is defined in Rule 144 promulgated by the
SEC under the Securities Act, the resale of the Shares is restricted by federal
and state securities laws and, accordingly, the Shares must be held indefinitely
unless their resale is subsequently registered under the Securities Act or an
exemption from such registration is available for their resale. He understands
that any resale of the Shares by him must be registered under the Securities Act
(and any applicable state securities law) or be effected in circumstances that,
in the opinion of counsel for PENC at the time, create an exemption or otherwise
do not require registration under the Securities Act (or applicable state
securities laws). He acknowledges and consents that certificates now or
hereafter issued for the Shares will bear a legend substantially as follows:


Amendment #1 to Support services agreement
Page 1 of 3          


 
 

--------------------------------------------------------------------------------

 


“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION UNDER THE STATE ACTS OR PURSUANT TO EXEMPTIONS FROM SUCH
REGISTRATION OR QUALIFICATION REQUIREMENTS (INCLUDING, IN THE CASE OF THE
SECURITIES ACT, THE EXEMPTIONS AFFORDED BY SECTION 4(1) OF THE SECURITIES ACT
AND RULE 144 THEREUNDER). AS A PRECONDITION TO ANY SUCH TRANSFER, THE ISSUER OF
THESE SECURITIES SHALL BE FURNISHED WITH AN OPINION OF COUNSEL OPINING AS TO THE
AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION AND/OR SUCH
OTHER EVIDENCE AS MAY BE SATISFACTORY THERETO THAT ANY SUCH TRANSFER WILL NOT
VIOLATE THE SECURITIES LAWS.”


Walters understands that the Shares are being sold to him pursuant to the
exemption from registration and that PENC is relying upon the representations
made herein as one of the bases for claiming the exemption.


4.          Full Force and Effect; Conflicts; Governing Law.  The Original
Agreement, as amended hereby, shall remain in full force and effect.  In the
event of a conflict between the Original Agreement and this Amendment, this
Amendment shall control to the extent of the conflict.  This Amendment shall be
governed by the laws of the State of California, without references to conflict
of law principles thereof.


[Remainder Left Blank – Signature Page Follows]


Amendment #1 to Support services agreement
Page 2 of 3          


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have entered into this Amendment on the date
first above written.


David Walters
 
PINNACLE ENERGY CORP.
   
a Nevada corporation
                       
By: David Walters
   
Title: Chief Executive Officer



Address: 30950 Rancho Viejo Rd #120
 San Juan Capistrano, CA  92675


Amendment #1 to Support services agreement
Page 3 of 3          



 
 

--------------------------------------------------------------------------------

 